DETAILED ACTION
Applicant's submission filed on 04/23/2021 has been entered. Claims 1-6 are pending. Claim 1 has been amended.

Response to Arguments
Regarding claim 1, Applicant's arguments filed 04/23/2021 have considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beutter US6974137.
Claim 1, Beutter discloses a base member (30) formed of a substantially flat sheet of flexible material (Abstract:1-2 and P.0042:2-3 - flat sheet of metal) ; and a gasket-capturing major apertures (34) comprising a major diameter (at B-B’ below) and a minor diameter (at A-A’ below) and having a non-convex periphery disposed in said base member; wherein the major diameter (B-B’) is orthogonal to the minor (A-A’) diameter; wherein the gasket-capturing major aperture is elliptically shaped and smoothly concave with a maximum first distance of the major diameter (distance along B-B’ as shown below) sufficiently large to allow passage of a configured to be flexed and then released during the installation of the circular element, and wherein the gasket -capturing major aperture is configured to flex with the base member to increase the maximum second distance of the minor diameter sufficiently larger than an outer diameter of the circular element. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]).
Also, it has been held that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial. For instance, drawings in a utility patent can anticipate or make obvious the claimed invention. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).

    PNG
    media_image1.png
    657
    675
    media_image1.png
    Greyscale

(Extracted from Fig.2)

Claim 2. Beutter discloses at least two fastener apertures (44a and 44b) disposed on opposing sides of said gasket-capturing major aperture (Fig.2 above). 

Allowable Subject Matter
Claims 3-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the shape of the aperture being D-shaped, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633